  6:18-cv-00398-RAW-KEW Document 27 Filed in ED/OK on 11/25/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


 HELEN ANNETTE RODGERS,

         Plaintiff,
                                                    Case No. CIV-18-398-RAW-KEW
 v.

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

         Defendant.


               ORDER AFFIRMING DECISION OF THE COMMISSIONER

       On August 17, 2020, the United States Magistrate Judge entered a Report and

Recommendation in the above-referenced case, recommending that this Court affirm the

Commissioner’s decision upholding on appeal the findings of the Administrative Law Judge

(“ALJ”), denying benefits to Plaintiff [Docket No. 22]. Plaintiff filed an Objection to the Report

and Recommendation to affirm the ALJ’s decision on the merits and reargues the issue regarding

the Appointment Clause to protect her Appeal rights regarding that issue. [Docket No. 24].

Defendant requests that the ALJ’s decision be affirmed [Docket No. 25].

       Upon full consideration of the entire record and the issues herein, this court finds that the

Magistrate Judge’s recommendation to affirm the ALJ is well-supported. The ALJ’s decision is

supported by substantial evidence, and the correct legal standards were applied. Further, based

upon the Tenth Circuit’s recent decision in Carr v. Comm’r, SSA, 961 F.3d 1267 (10th Cir. 2020),

petition for cert. filed, (July 1, 2020) (No. 19-1442), holding that Social Security disability

claimants forfeited their Appointments Clause challenges that they failed to raise in their
  6:18-cv-00398-RAW-KEW Document 27 Filed in ED/OK on 11/25/20 Page 2 of 2




administrative proceedings, Plaintiff has failed to exhaust the issue and has therefore waived her

Appointments Clause challenge in this matter.

       Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s Findings and Order. The decision of the

Commissioner is affirmed.

       IT IS SO ORDERED this 25th day of November, 2020.




                                             _____________________________________
                                             THE HONORABLE RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF OKLAHOMA




                                                2
